                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JANE DOE,

                  Plaintiff,                            8:17CV265

     vs.
                                                         ORDER
BOARD OF TRUSTEES OF THE
NEBRASKA STATE COLLEGES, a
Political Subdivision of the State of
Nebraska;

                  Defendant.


     After conferring with counsel,


     IT IS ORDERED:

     1)     The jury trial of this case is set to commence before Joseph F.
            Bataillon, United States District Judge, in Courtroom 3, Roman L.
            Hruska Federal Courthouse, 111 South 18th Plaza, Omaha,
            Nebraska, at 8:30 a.m. on June 8, 2020, or as soon thereafter as
            the case may be called, for a duration of five (5) trial days. Jury
            selection will be held at the commencement of trial.

     2)     The Pretrial Conference is scheduled to be held before the
            undersigned magistrate judge on May 19, 2020 at 1:00 p.m., and
            will be conducted by internet/telephonic conferencing using the
            conferencing instructions assigned to this case. (Filing No. 23). The
            parties’ proposed Pretrial Conference Order and Exhibit List(s) must
            be emailed to zwart@ned.uscourts.gov, in either Word Perfect or
            Word format, by 1:00 p.m. on May 18, 2020.


                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
